Citation Nr: 9910281	
Decision Date: 04/13/99    Archive Date: 04/29/99

DOCKET NO.  97-32 450	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to an increased original disability rating 
for service-connected headaches, due to undiagnosed illness, 
currently evaluated as 10 percent disabling.

2.  Entitlement to service connection for chest pain, due to 
undiagnosed illness.

3.  Entitlement to service connection for generalized anxiety 
disorder, due to undiagnosed illness.

4.  Entitlement to service connection for impotency, due to 
undiagnosed illness.

5.  Entitlement to service connection for left knee pain, 
claimed as arthritis, due to undiagnosed illness.

6.  Entitlement to service connection for hypertension, due 
to undiagnosed illness.

7.  Entitlement to service connection for furunculosis, due 
to undiagnosed illness.

8.  Entitlement to service connection for transient ischemic 
attacks, claimed as numbness and tingling in the arms and 
legs, due to undiagnosed illness.

9.  Entitlement to service connection for memory lapses, due 
to undiagnosed illness.

10.  Entitlement to service connection for ringing in ears, 
due to undiagnosed illness.

11.  Entitlement to service connection for shortness of 
breath and cough, due to undiagnosed illness.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C. Allen, Associate Counsel


INTRODUCTION

The veteran served on active duty from July 1970 to April 
1973 and from November 1990 to July 1991.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 1997 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in St. Petersburg, Florida, which granted a claim by the 
veteran seeking entitlement to service connection for 
headaches, due to undiagnosed illness, assigning a 10 percent 
disability rating, and which denied claims of entitlement to 
chest pain, generalized anxiety disorder, impotency, left 
knee pain, hypertension, furunculosis, transient ischemic 
attacks, memory lapses, ringing in ears, and shortness of 
breath and cough, all claimed as due to undiagnosed illness.


REMAND

The veteran contends, in essence, that he is entitled to 
service connection for chest pain, generalized anxiety 
disorder, impotency, left knee pain, hypertension, 
furunculosis, transient ischemic attacks, memory lapses, 
ringing in ears, and shortness of breath and cough, due to 
undiagnosed illness.  Specifically, he asserts that he had 
none of these conditions prior to his active duty service in 
Southwest Asia during the Persian Gulf War, and that, since 
returning from that region, all of these conditions have 
become manifested.  The veteran also believes that he is 
entitled to an increased original disability rating for 
headaches, also due to undiagnosed illness.

After careful review of the claims file, the Board finds that 
this case is not ready for appellate review.

Specifically, the Board notes that, in a December 1997 
letter, the veteran requested a hearing before a member of 
the Board at the RO.  The claims file shows that that hearing 
was held in December 1998.  However, it is apparent that the 
tape recording of the hearing was damaged and that, as a 
result, a transcript of the testimony presented at that 
hearing could not be created.  Subsequently, in February 
1999, the RO sent a letter to the veteran informing him of 
the situation with respect to the tape of his hearing.  In a 
March 1999 response, the veteran indicated that he would like 
to attend another hearing before a member of the Board at the 
RO.  

Pursuant to 38 C.F.R. § 20.700  (1998), a veteran is entitled 
to a hearing on appeal before a member of the Board if such a 
request is made.  In this case, through no fault of the 
veteran, his testimony from a personal hearing is not 
available for review by the Board.  Thus, another hearing 
before a member of the Board at the RO should be scheduled, 
and the veteran given the opportunity to appear, prior to 
appellate review of this case.

To ensure full compliance with due process requirements, the 
case is REMANDED to the RO for the following development:

The RO should schedule the veteran for a 
hearing before a traveling Board member 
at the St. Petersburg, Florida, RO.  The 
veteran and his accredited representative 
should be provided adequate notice of the 
time, date, and place of said hearing.  
All correspondences pertaining to this 
matter, as well as a transcript of the 
hearing, if held, should be associated 
with the claims folder.

Thereafter, subject to current appellate procedure, the case 
should be returned to the Board for further appellate 
consideration, if in order.  The purpose of this REMAND is to 
insure compliance with the veteran's due process rights.  The 
Board intimates no opinion as to the ultimate outcome of this 
case.  No action is required of the veteran until he receives 
further notice, but he is free to submit additional evidence 
and argument while the case is in remand status.  See Quarles 
v. Derwinski, 3 Vet. App. 129, 141 (1992).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims (known as the United States Court 
of Veterans Appeals prior to March 1, 1999) for additional 
development or other appropriate action must be handled in an 
expeditious manner.  See The Veterans' Benefits Improvements 
Act of 1994, Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 
(1994), 38 U.S.C.A. § 5101 (West Supp. 1998) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	A. BRYANT 
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims (known as the United 
States Court of Veterans Appeals prior to March 1, 1999).  
This remand is in the nature of a preliminary order and does 
not constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1998).









